Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 06, 2019

The Court of Appeals hereby passes the following order:

A20D0052. JOSHUA AULD v. MINERVA HAYDEE ROSARIO.

      Joshua Auld and Minerva Haydee Rosario are the parents of a minor child,
born in 2015. In 2017, the trial court granted Auld’s petition to legitimate the child
and awarded joint legal custody. Thereafter, in 2019, the court awarded Rosario sole
legal custody and established a visitation schedule. The court also ordered Auld to
pay child support, attorney fees, and a child support arrearage and held him in
contempt. Auld filed a timely application from the trial court’s order.1
      To determine whether a party may bring a direct appeal, we look to the issue
raised on appeal. See Voyles v. Voyles, 301 Ga. 44, 45-46 (799 SE2d 160) (2017).
Here, Auld argues, among other things, that the trial court erred in its rulings on
custody and visitation. Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or
orders in child custody cases awarding, refusing to change, or modifying child
custody” are directly appealable. In addition, visitation is considered a custody issue.
See OCGA § 19-9-41 (4) (defining “child custody proceeding” as “a proceeding in
which legal custody, physical custody, or visitation with respect to a child is an
issue”). Because the trial court’s order modified custody and visitation, and Auld
challenges those rulings on appeal, the order is directly appealable under OCGA § 5-
6-34 (a) (11).

      1
        The trial court entered its order on June 26, 2019. On July 17, Auld filed an
emergency motion for an extension of time in which to file his application, which was
granted on August 12, and this Court ordered him to file his application within ten
days. See Case No. A20E0003 (Aug. 12, 2019). Auld thereafter filed his application
on August 22, 2019.
     This Court will grant an otherwise timely discretionary application if the lower
court’s order is directly appealable and the applicant has not already filed a notice of
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED.
Auld shall have ten days from the date of this order to file a notice of appeal with the
trial court. If he has already filed a notice of appeal, he need not file a second notice.
The clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/06/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.